Citation Nr: 1214374	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  05-02 092	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for lumbar spine degenerative disc disease (DDD) currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The claim was previously before the Board in October 2010.  At that time, the matter was remanded for further development and adjudication.

The claim for posttraumatic stress disorder (PTSD) was awarded by the RO in February 2012.  As such, there no longer remains a claim in controversy.   The Board would note that in the same decision, the RO awarded service connection for incomplete paralysis of the posterior tibial nerve, left lower extremity. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1968 to July 1971.   

2.  On March 27, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has indicated that he was satisfied with the decision to grant one or more of his issues on appeal and wished to withdraw the remaining claim of entitlement to an evaluation in excess of 10 percent for the service-connected lumbar spine DDD.  See Appeals Satisfaction Notice received March 2, 2012.   Hence, there remain no allegations  of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


